Citation Nr: 1013750	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  08-24 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected Type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1966 to August 
1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which, inter alia, denied the Veteran's claim for 
service connection for hypertension.   

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  The VA will notify the appellant if further action is 
required.


REMAND

Before addressing the merits of the Veteran's claim for 
service connection for hypertension, the Board finds that 
additional development of the evidence is required in the 
form of a VA medical examination and opinion.

The Board is required to consider all issues raised either by 
the claimant, or by the evidence of record.  Robinson v. 
Mansfield, 21 Vet. App. 545, 552 (2008).  When determining 
service connection, all theories of entitlement, direct and 
secondary, must be considered.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004).  Secondary service connection 
shall be awarded when a disability "is proximately due to or 
the result of a service-connected disease or injury."  
38 C.F.R. § 3.310(a) (2009).  Also, any increase in severity 
of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  See 
Allen v. Brown, 7 Vet. App. 439, 446 (1995).  The Veteran has 
claimed that his hypertension is caused or aggravated by his 
service connected diabetes mellitus.  See the Veteran's 
August 2008 substantive appeal (VA Form 9).  As such the 
Veteran has clearly raised the issue of service connection by 
aggravation.  Furthermore, the AOJ provided a VA medical 
examination in March 2007 which indicated that his 
hypertension began in 1969, raising the possibility that the 
Veteran's hypertension may be directly connected to the 
Veteran's service.

Pursuant to 38 U.S.C.A. § 5103A (West 2002), the VA's duty to 
assist includes "providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim."  The 
standard for requiring a VA medical examination is "an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability."  See 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  When the 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  A medical opinion must support its conclusion with 
an analysis the Board can consider and weigh against other 
evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007).  

The AOJ provided a VA medical examination in March 2007.  The 
examiner indicated that the Veteran is currently experiencing 
hypertension, and indicated that the Veteran was first 
diagnosed with hypertension in 1969.  The examiner did not 
state on what basis 1969 was given as the date of onset of 
the Veteran's hypertension.  The examiner concluded that the 
Veteran's hypertension was not a complication of his diabetes 
mellitus, and indicated that "essential hypertension [was] 
more likely."  Unfortunately, the VA medical examiner's 
opinion fails to explain the rationale for the conclusions 
provided and is thus inadequate to allow the Board to decide 
the Veteran's claim at this time.  Furthermore, because the 
examiner failed to indicate whether or not the Veteran's 
current condition may have been aggravated beyond its natural 
progressions by his currently service-connected diabetes 
mellitus, or whether his hypertension may be directly 
connected to the Veteran's service, the opinion does not 
adequately address all the contentions raised by the Veteran 
and the evidence of record.  

The Veteran has also provided a private treatment record from 
R. Phelps, M.D., dated in January 2007, which indicated that 
his "blood pressure is probably aggravated and triggered by 
the diabetes."  However, Dr. Phelps did not provide any 
rationale for these conclusions.  A medical opinion that 
contains only data and conclusions is accorded no weight.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  As such, the 
private treatment record from Dr. Phelps is inadequate to 
allow the Board to grant the Veteran's claim.

Therefore, without an adequate medical opinion to allow the 
Board to decide the Veteran's claim, a remand is necessary 
for a new VA medical examination and opinion to adequately 
address the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.	Arrange for the Veteran to undergo a VA 
examination, by an appropriate 
specialist, to determine the nature and 
etiology of his current hypertension.  He 
is hereby advised that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
for his claim.  

The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The claims file, including a 
complete copy of this remand, must be 
made available for review of his 
pertinent medical history.  The 
examination report must indicate whether 
such review was accomplished.  In 
particular, the examiner should 
acknowledge: the opinion provided in the 
March 2007 VA medical examination, and 
the January 2007 record provided by Dr. 
Phelps, as well as any new evidence 
obtained following this remand.

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to provide an 
opinion to address the following issues:

1)	Please review the Veteran's 
history of hypertension, 
including the date of onset of 
hypertension.

2)	Is it at least as likely as not 
(50 percent or more probable) 
that the Veteran's current 
hypertension is related to the 
Veteran's military service from 
September 1966 to August 1968?

2)  	Regardless of the answer to the 
above, is it at least as likely 
as not (50 percent or more 
probable) that the Veteran's 
current hypertension is caused 
by or aggravated beyond it's 
natural progression by his 
service-connected diabetes 
mellitus?

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is not 
possible or feasible.  

2.	Then, review the Veteran's claims file 
and any new information obtained to 
ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification 
or development action, in addition to 
those directed above, is required.  If 
further action is required, it should be 
undertaken prior to further adjudication 
of the claim.

3.	Readjudicate the claim for service 
connection for hypertension.  If this 
claim is not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) that includes a 
summary of the evidence and discussion 
of all pertinent regulations.  
Adjudication of the claim should 
consider the applicability of 38 C.F.R. 
§ 3.310(a) (2009) and Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  The Veteran 
and his representative should be given 
an opportunity to respond to the SSOC 
before returning the file to the Board 
for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


